DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 2, 2022 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 1-5 are currently pending in the application and are considered in this Office action, with claims 1 and 3 amended.
Applicant’s arguments have been considered but are moot because of new ground of rejections. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “a second heater” (lines 24-25) should be changed to “the second heater”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “the control panel, when the first washing device operates in a mode that provides a first driving current to the first heater among the plurality of first washing modes, limits the second washing mode selection menu so as not to display a mode that provides a second driving current equal to or greater than a difference between a predetermined reference current and the first driving current to a second heater among the plurality of second washing modes”. It is not clear how the mode, i.e. a method, can provide a first driving current or a second driving current, further, it is not clear what is among the plurality of first or second washing modes. For the purpose of this examination, it is interpreted as “the control panel, when the first washing device operates in a mode of the plurality of first washing modes that requires operating the first heater at a first driving current, limits the second washing mode selection menu so as not to display a mode of the plurality of second washing modes that requires operating the second heater at a second driving current”. Correction and/or clarification is required. This rejection affects claims 2-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0041258 A1), hereinafter Ko in view of Li et al. (US 2018/0057987 A1), hereinafter Li in further view of Kim et al. (KR 20150028180 A), hereinafter Kim, in further view of Finch et al. (US 2010/0146712 A1), hereinafter Finch in further view of Hendrickson et al. (US 2010/0102076 A1), hereinafter Hendrickson.
Regarding claim 1, Ko discloses a washing machine (10, e.g. Fig. 2) comprising a first washing device (11) including a first tub (71) and a first heater (111); a second washing device (12) including a second tub (81) and a second heater (112); and a control panel (31, 32). In the washing machine disclosed by Kim, the first and second tubs are capable to store wash water (e.g. para 49), the first and second heaters are capable to heat the wash water stored in the first and second tubs (e.g. para 49), and the control panel is configured to provide a first washing mode selection menu through which a plurality of first washing modes for the first tub is selected, and provide a second washing mode selection menu through which a plurality of second washing modes for the second tub is selected (e.g. para 41). Ko discloses that the second heater is not operating (kept on standby) while the first heater is in operation, and that the washing machine performs washing in which the wash water stored in the second tub needs to be heated and another mode in which the wash water stored in the second tub need not be heated (e.g. soaking, para 76), and that controlling of the operation of the second washing unit may be performed in a manner that driving of the heater is delayed or other washing functions such as soaking are performed although the heater needs to be driven (para 25). 
 Ko does not disclose that the first and second washing mode selection menus are provided on the same control panel. Li teaches a washing machine comprising independent washing units (e.g. Abstract), and a control panel (110) comprising the washing mode selection menus for the first and second tubs (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control panel of Ko to have an integral arrangement of the washing mode selection menus for the first and second tubs as taught by Li in order to allow the user to specify parameters for the independent washing units. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce production costs, to make operation process less complicated, achieve beautiful appearance, and avoid causing inconvenience for the user to view an operating state of the washing drums and set working parameters, and have a reasonable expectation of success because such arrangement is known in the art.
Ko does not disclose that the first and second washing mode selection menus include one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated. Kim teaches a washing machine (100, e.g. Fig. 1) comprising a control panel (110) comprising a washing mode selection menu through which a plurality of washing modes is selected (e.g. Fig. 5), including one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated (cold water). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the first and second washing mode selection menus of Ko and Li with one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated, as taught by Kim in order to wash the laundry at different temperatures. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow to user to select power-saving washing modes and have a reasonable expectation of success because such menus are known in the art. 
Ko modified with Li and Kim does not teach limiting the second washing mode selection menu such that the one mode in which the wash water needs to be heated is prevented from being selected. Finch teaches that the controller is configured to determine a need for a power-consuming function and to select and perform a selective deactivation of at the power consuming functions to reduce power consumption of the clothes washer (Abstract), that the hot water selection can be prevented or ‘blocked’ from activation (para 65). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control panel in the washing machine of Ko configured to prevent the power consuming mode such as operating the second heater, when the first heater is operating with capability to block the user from selecting the power consuming mode, as taught by Finch in order to prevent performing a power-consuming function. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to communicate to the user that the power-consuming function is not available for operation and have a reasonable expectation of success because such capability to disable modes that are not available to the user is known in the art. 
Finch teaches that the power-consuming mode is blocked from activating (para 65). Finch does not teach that the power-consuming mode is blocked from activating by not being displayed. Hendrickson teaches an appliance (12) comprising a user interface (e.g. Figs. 3, 15), and a controller (68) having a cycle architecture (69, Fig. 4), configured to perform hiding or making available user interface screens, making elements of screens visible, invisible, enabled, or disabled (para 181). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to block user from activating the power-consuming mode taught by Finch by hiding or making elements of screens invisible as taught by Hendrickson in order to prevent user from activating the power-consuming mode. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for making operation process less complicated, and avoiding causing inconvenience for the user to view an operating state of the washing drums and set working parameters and have a reasonable expectation of success because such alternative indication that the mode is not available to the user that are not available to the user is known in the art.
The recitation “the control panel, when the first washing device operates in a mode that provides a first driving current to the first heater among the plurality of first washing modes, limits the second washing mode selection menu so as not to display a mode that provides a second driving current equal to or greater than a difference between a predetermined reference current and the first driving current to a second heater among the plurality of second washing modes” is interpreted as a recitation of the intended use of the claimed washing machine. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647. See MPEP § 2114. In this case, the washing machine of Ko, Li, Kim, Finch, and Hendrickson satisfies the structural limitations positively recited in claim 1, and thus, the control panel of the washing machine is capable to perform the claimed function.
If Applicant was to amend the claim such as “a controller is configured to control the control panel such that when the first washing device operates in a mode among the plurality of first washing modes that requires operating the first heater at first driving current, the control panel limits the second washing mode selection menu so as not to display a mode among the plurality of second washing modes that requires operating the second heater at a second driving current equal to or greater than a difference between a predetermined reference current and the first driving current to a second heater”, it may overcome the current rejection.
Regarding claim 2, Ko discloses that the first washing device (11) includes a first laundry inlet (21) disposed at a front part thereof, and the second washing device (12) includes a second laundry inlet (22) disposed at an upper part thereof (e.g. Fig. 2).
Regarding claim 4, in the washing machine disclosed by Ko, the first washing device, when operating in the mode in which the wash water stored in the first tub needs to be heated, is capable to drive the first heater in a manner that the wash water stored in the first tub reaches a first target temperature, and the second washing device, when operating in the mode in which the wash water stored in the second tub needs to be heated, is capable to drive the second heater in a manner that the wash water stored in the second tub reaches a second target temperature, as claimed.
Regarding claim 5, Ko discloses a microcomputer that controls the overall operations of the washing units (para 56). The disclosed microcomputer is capable to drive the first heater in a manner that the wash water stored in the first tub reaches a first target temperature, and drive the second heater in a manner that the wash water stored in the second tub reaches a second target temperature, as claimed (via 601, 602, e.g. pars 56, 57). Further, in the washing machine disclosed by Ko configured to prevent heating of wash water stored in the second tub when the first washing device operates in the heated mode, the wash water stored in the first tub is capable to reach the first target temperature, i.e. finish heating, before the wash water stored in the second tub reaches the second target temperature, i.e. before the control panel stops preventing selection of the heating mode for the second washing unit and starts heating the wash water in the second tub.
Allowable Subject Matter
Claim 1 as currently presented is rejected, however the prior art rejection could be overcome if claim 1 is amended, e.g. “wherein a controller is configured to control the control panel such that when the first washing device operates in a mode of the plurality of first washing modes that requires operating the first heater at first driving current, the control panel limits the second washing mode selection menu so as not to display a mode of the plurality of second washing modes that requires operating the second heater at a second driving current equal to or greater than a difference between a predetermined reference current and the first driving current”.
Claim 1 is objected to, and claims 1-5 are rejected under 35 U.S.C. § 112(b). However, these claims would be allowable if claim 1 is amended to overcome the prior art rejection, as discussed above, and amended to overcome the objection and the 35 U.S.C. § 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Ko (US 2011/0041258 A1), Li (US 2018/0057987 A1), Kim (KR 20150028180 A), Finch (US 2010/0146712 A1), Hendrickson (US 2010/0102076 A1). The prior art of record fails to teach or suggest fairly alone or in combination the limitation of a controller configured to control the control panel such that when the first washing device operates in a mode that requires operating the first heater at a first driving current, the control panel limits the second washing mode selection menu so as not to display a mode that requires operating the second heater at a second driving current equal to or greater than a difference between a predetermined reference current and the first driving current, as in context of claim 1. Such configuration prevents the user from selecting the modes of operation of the washing machine such that the combined  driving current of the first heater and the second heater exceeds a predetermined reference current, such as a minimum value from among a limit current of the power supply cable, a limit current of the electric outlet connected to the power-supply cable, or an interruption current of the home current interrupter, and as a result, an overcurrent caused by simultaneous operation of the first and second heaters may be prevented from flowing into the washing machine in advance. See Applicant's US PG PUB 2020/0407904 A1 at paras [0091]-[0093], and [00147]. 
Claim 3 is objected to as being dependent upon a rejected base claim 1 and is rejected under 35 U.S.C. § 112(b). However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1 and amended to overcome the 35 U.S.C. § 112(b) rejection. The reasons for the indication of allowable subject matter have been provided in the Office action mailed on October 14, 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711